PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/699,327
Filing Date: 8 Sep 2017
Appellant(s): Ghannam et al.



__________________
Mark C. St. Amour
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/23/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated April 02, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

Grounds of Rejection No. 1: Claims 1-2, 4-8, 15, 20 and 22-23 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Trebouet et al. (U.S 2018/0086316), hereinafter Trebouet, in view of Reddoch et al. (U.S 2002/0092114) hereinafter Reddoch, further in view of Mitchell (U.S 2017/0051549).

Grounds of Rejection No. 2: Claims 9-10 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Trebouet et al. (U.S 2018/0086316) hereinafter Trebouet, in view of Reddoch et al. (U.S 2002/0092114) hereinafter Reddoch, in view of Mitchell (U.S 2017/0051549), further in view of Yuanxue (CN 106423954 – see document attached).

Grounds of Rejection No. 3: Claim 12 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Trebouet et al. (U.S 2018/0086316) hereinafter Trebouet, in view of Reddoch et al. (U.S 2002/0092114) hereinafter Reddoch, in view of Mitchell (U.S 2017/0051549), further  in view of Richardson et al. (U.S 2016/0311405 A1) hereinafter Richardson.

Grounds of Rejection No. 4: Claims 13-14 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Trebouet et al. (U.S 2018/0086316) hereinafter Trebouet, in view of 

Grounds of Rejection No. 5: Claim 16 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Trebouet et al. (U.S 2018/0086316) hereinafter Trebouet, in view of Reddoch et al. (U.S 2002/0092114) hereinafter Reddoch, in view of Mitchell (U.S 2017/0051549), further in view of Shiroko et al. (U.S 2016/0082485 A1) hereinafter Shiroko.

Grounds of Rejection No. 6: Claim 17 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Trebouet et al. (U.S 2018/0086316) hereinafter Trebouet, in view of Reddoch et al. (U.S 2002/0092114) hereinafter Reddoch, in view of Mitchell (U.S 2017/0051549), further in view of Mizuno et al. (U.S 2019/0031155 A1) hereinafter Mizuno.

Grounds of Rejection No. 7: Claim 19 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Trebouet et al. (U.S 2018/0086316) hereinafter Trebouet, in view of Reddoch et al. (U.S 2002/0092114) hereinafter Reddoch, in view of Mitchell (U.S 2017/0051549), further in view of Lavoie (U.S 2016/0210757 A1).

(2) Response to Argument
Grounds of Rejection No. 1:
Appellant alleges that the rejections of independent claims 1 and 22 are improper for the following reason:


Trebouet and Reddoch and Mitchell in combination or in individual do not teach or suggest or make obvious the limitations: an optical sensor defining a field of view; a first transparent shield within the field of view. 
The Examiner respectfully disagrees.
Concerning Appellant’s argument, in pages 9-10 of the Appeal Brief, that Trebouet teaching of an optical element 4 cannot be used to teach the limitation a first transparent shield within the field of view of an optical sensor, the Examiner respectfully disagrees and submits that Trebouet Figs. 1-2, [0084] discloses a driver assistance system 10 comprising an optical sensor 3 having a field of view as also in [0099]. Trebouet [0164] further discloses an element 4 can be an external lens of a camera, hence, the element 4 is a transparent shield within the field of view of the sensor 3 as in Figs. 1-2. Appellant states that the element 4 helps define the field of view of the optical sensor, so it cannot be the first transparent shield. However, even in that case, the claims do not recite that the first transparent shield has to be distinct from an element that define the field of view of the optical sensor. Therefore, the element 4 disclosed by Trebouet still teaches the first transparent shield within the field of view of the optical sensor because the element 4 overlaps with at least a part of the field of view of the optical sensor, wherein the part is through an optical axis 30 as in Figs. 1-2, [0108]. Therefore, Trebouet still teaches the limitations a first transparent shield within the field of view of an optical sensor as cited in claims 1 and 22.



For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/Kathleen Nguyen/
Patent Examiner 
Art Unit 2486



Conferees:
/JAMIE J ATALA/Supervisory Patent Examiner, Art Unit 2486  

/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487                                                                                                                                                                                                                                                                                                                                                                                                              

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.